Citation Nr: 0102140	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  97-05 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, on either a direct basis or as secondary to 
exposure to herbicide agents (Agent Orange).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968 and served in the Republic of Vietnam.  The veteran died 
in April 1984.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for the cause of the 
veteran's death on both a direct basis and as secondary to 
exposure to Agent Orange.

In April 1998, the Board remanded the issue for the appellant 
to be provided the requested hearing.  A Travel Board hearing 
was held before the undersigned Board Member in August 1998.  
In a December 1998 decision, the Board found that the 
appellant's appeal had been timely filed and remanded for 
further development.  The additional development has been 
completed and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran's active military service included service in 
the Republic of Vietnam where he may have been exposed to 
chemical dioxins.

2.  The veteran died in April 1984 from coronary thrombosis 
of the aorta.

3.  The objective evidence does not show that the veteran had 
a heart disorder, renal disease, or uncontrolled hypertension 
in service, to a compensable degree within one year after 
service, or as the result of exposure to Agent Orange in 
service.

4.  At the time of his death, the veteran was not service 
connected for any disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's exposure to Agent 
Orange in Vietnam led to a series of health problems that 
culminated in his fatal heart attack in 1984.

I.  Factual Background

The veteran served in the United States Army from June 1966 
to March 1968.  His DD Form 214 shows that he had 11 months 
and 26 days of foreign service.  His decorations consisted of 
the Vietnam Service Medal, the National Defense Service Medal 
and the Vietnam Campaign Medal.  His specialty title was 
"Flight Con. Equip."

His service medical records show that on pre-induction 
examination in June 1966, his blood pressure was 120/80 and 
his heart was normal.  It was noted that his vascular system 
was abnormal in that he had allergic or histamine headaches.  
No other disorders were noted.  The June 1966 report of 
medical history shows that the veteran reported no frequent 
or severe headaches, no dizziness or fainting spells, no high 
or low blood pressure, and no kidney stone or blood in his 
urine.  The veteran reported no other illness or injury.  A 
service medical record dated in August 1967 shows that the 
veteran complained of headaches every morning, which he had 
had for three to four years.  A chest x-ray in August 1967 
was normal.  The March 1968 separation examination report 
shows that the veteran's heart and vascular system were 
normal.  His blood pressure was 128/72.  It was noted that a 
chest x-ray was negative.  The veteran reported no frequent 
or severe headaches, no dizziness or fainting spells, no high 
or low blood pressure, and no kidney stone or blood in his 
urine.

Medical records were received from the veteran's former 
employer, Lockheed Martin, where he worked after service.  An 
examination in April 1968 revealed that the veteran's blood 
pressure was 120/80.  No heart arrhythmia or murmurs were 
found.  A urinalysis was negative.  A medical record shows 
that in December 1969 the veteran was diagnosed with chronic 
pyelitis and prostatitis.  This record was signed by Dr. S. 
B.  The Board notes that subsequently submitted evidence 
shows that an attempt to obtain the veteran's medical records 
from this physician was unsuccessful.  A letter dated in 
September 1994 from Dr. S. B.'s daughter notes that her 
father had died in 1978 and the medical records are 
unavailable.  Additional medical records from Lockheed Martin 
note that an examination in February 1970 showed that the 
veteran's blood pressure was 140/80 and he complained of 
headaches, dizzy spells, and a bleeding ulcer.  A urinalysis 
was negative.

Private medical records show that the veteran was 
hospitalized in January 1981.  His blood pressure was 180/120 
and it was noted that he had been treated four or five years 
earlier for hypertension and mild creatinuria.  Another blood 
pressure reading was 190/130.  The assessment was severe 
hypertension, bilateral renal disease with renal failure, 
peptic ulcer disease which was responding to Tagamet, 
hypercalcemia, and triglyceridemia.

Additional private medical records show that the veteran was 
hospitalized in June 1981.  It was noted that the veteran was 
first seen in December 1980 where he presented with about a 
five year history of hypertension.  The veteran underwent a 
subtotal parathyroidectomy.

The veteran was hospitalized again in February 1982 with the 
chief complaint of chest pain.  It was noted that he had a 
long history of hypertension which was very volatile and he 
frequently suffered chest pain and headaches associated with 
extreme swings of blood pressure.  It was further noted that 
he had renal dysfunction felt to be secondary to analgesic 
abuse and hypertension.  The final diagnoses were 
hypertension, chronic renal dysfunction, peptic acid disease, 
and status parathyroidectomy.

In March 1982, the veteran filed a claim for VA nonservice-
connected pension.  He attached a statement from Dr. S. M., 
noting that he had severe hypertension with secondary renal 
disease, discovered over one year earlier, and needed to 
retire for medical reasons.

In a statement dated in May 1982, Dr. R. S. noted that a 
review of the veteran's records revealed that he had a known 
history of hypertension since 1975.

Private medical records show that the veteran was 
hospitalized again in May 1982.  The final diagnoses were end 
stage renal disease secondary to hypertensive 
nephrosclerosis, analgesic nephropathy, probably 
nephrocalcinosis, chronic prostatitis, and acid peptic 
disease.

In July 1982, the RO granted the veteran's claim seeking 
entitlement to nonservice-connected pension.  The RO found 
that the veteran's end stage renal disease secondary to 
hypertensive nephrosclerosis was 100 percent disabling, 
chronic prostatitis was 10 percent disabling, and acid peptic 
disease was 10 percent disabling.

Private medical records show that the veteran was 
hospitalized again from March to April 1984, and underwent a 
kidney transplant on March 30.  On April [redacted], he had a 
myocardial infarction and died of cardiopulmonary arrest.  
The family refused an autopsy.

The Certificate of Death notes the immediate cause of death 
as coronary thrombosis, aorta.  The approximate interval 
between onset and death was noted to have been four and a 
half hours.  No conditions which gave rise to the immediate 
cause of death were noted.

In August 1993, the appellant filed the current claim.  In 
rating decision of October 1993, service connection for cause 
of death was denied.  The appellant submitted a notice of 
disagreement in October 1994 noting that she believed Agent 
Orange was the catalyst for the veteran's rapid decline in 
health.  In rating decision of November 1994, the RO denied 
service connection for cause of death secondary to exposure 
to Agent Orange.

In February 1995, the Agent Orange Administration rendered a 
decision affirming a decision by a Claims Administrator who 
had granted survivor status and a monetary award of $3,400.00 
to the appellant.

A Travel Board hearing was held before the undersigned Board 
Member in August 1998.  The appellant testified that the 
veteran was 21 years old when he was released from the Army 
and within a few months he needed to take rest breaks while 
cutting their lawn, which was not very big.  According to the 
appellant, by the age of 25, the veteran was fatigued all the 
time.  The appellant stated her belief that the veteran's 
exposure to Agent Orange in Vietnam led to a series of 
problems that culminated in his massive heart attack. 

In December 1998, the Board found that the appellant had 
timely filed her appeal and remanded the case for further 
development.  The RO completed the requested development and 
in a September 2000 Supplemental Statement of the Case 
continued to deny the appellant's claim for service 
connection for the veteran's cause of death.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter VCAA).  Among other things, the VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the duty to assist and notification 
requirements of the RO have been substantially satisfied.  In 
addition, the RO adjudicated the issue on the merits.  
Accordingly, a remand is not necessary in this case for the 
RO to comply with the newly enacted VCAA.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease (which 
includes hypertension), if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
sub-acute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

At the time of the veteran's death, he had no service-
connected disabilities.  Accordingly, no service-connected 
disability caused or contributed to his death.

The service medical records are negative for any heart 
disorder including hypertension.  In addition, although the 
veteran died of coronary thrombosis of the aorta, he had end 
stage renal disease which resulted in a kidney transplant a 
few days before his death.  The service medical records are 
negative for treatment for or a diagnosis of renal disease.  

In addition, the medical evidence of record does not show 
that the veteran had cardiovascular-renal disease, including 
hypertension, manifested to a compensable degree within one 
year after service.  The medical evidence dates the 
hypertension back to 1975, as noted in the May 1982 statement 
from Dr. R. S.  Furthermore, a kidney disorder was not shown 
to a compensable degree within one year after service.  A 
diagnosis of chronic pyelitis was shown in December 1969.  
However, this was more than one year after service and 
pyelitis is not listed as a presumptive, chronic disease 
under 38 C.F.R. § 3.309(a).  In addition, the earliest 
evidence of a diagnosis of chronic renal failure is the 
January 1981 private hospital record.  None of the medical 
evidence of record relates the veteran's health problems to 
service.  There is no medical opinion that the veteran's 
kidney or heart disorders were due to exposure to Agent 
Orange.

In regard to the contention that the veteran was exposed to 
Agent Orange during his service in Vietnam which caused his 
health problems, the evidence clearly shows that the veteran 
had active service in Vietnam.  However, there is no evidence 
that he was exposed to Agent Orange during service and he is 
presumed to have been exposed to Agent Orange in service only 
if he had one of the Agent Orange presumptive diseases, which 
he did not have.  See McCartt, supra.

The Board acknowledges that the evidence shows that the 
appellant was granted a monetary award by the Agent Orange 
Administration.  However, any implied finding by the Agent 
Orange Claims Administrator that the veteran was exposed to 
Agent Orange during service is not binding on the VA.

Statements by the appellant to the effect that the veteran's 
health problems, culminating in his fatal heart attack, were 
caused by Agent Orange exposure during service, do not 
constitute competent medical evidence, since, as a layperson, 
she has no competence to give a medical opinion on diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The weight of the evidence establishes that the cause of the 
veteran's death was not incurred in or aggravated by service, 
and the criteria for service connection for the cause of 
death are not met.  As the preponderance of the evidence is 
against the appellant's claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection for the 
cause of the veteran's death must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

